DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing an integrated circuit (IC) structure, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020, 08/12/2021, 10/12/2021, and 04/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta  et al. [US 2020/0135766 A1], “Dutta”  (*using Fig. 4).

Regarding claim 1, Dutta discloses an integrated circuit (IC) structure (Fig. 4, 100 and annotated Fig. 4 below*), comprising: 
a support structure (Fig. 4, 105); 
an Ill-N transistor (110 - GaN HEMT) over a first portion (as shown) of the support structure, wherein a channel region (125) of the III- N transistor includes an Ill-N semiconductor material (¶[0018]); and 
a further transistor (¶[0025] and 415) over a second portion (a shown) of the support structure (105), wherein a channel region (160) of the further transistor includes a further semiconductor material (FSM*) other than the Ill-N semiconductor material (¶[0020] teaches silicon), and 
wherein a portion of the further semiconductor material (FSM) that is closest to the support structure (105) is in contact with an insulator material (oxide) (The Examiner notes a portion of the S/D region of transistor (415) is in contact with the insulator material (oxide) – see Fig. 4.)

    PNG
    media_image1.png
    610
    917
    media_image1.png
    Greyscale

Regarding claim 2, Dutta discloses claim 1, Dutta disclose the IC structure further includes a further insulator material (Fig. 4 shows dielectric layer (175) above the transistor (110)), wherein the insulator material (oxide) that is in contact with the portion of the further semiconductor material (FSM) that is closest to the support structure (105) is between the further semiconductor material (FSM) and the further insulator material (175), and the IC structure further includes an insulator-insulator bonding interface between the further insulator material and the insulator material that is in contact with the portion of the further semiconductor material that is closest to the support structure ( as shown in Fig. 4).

Regarding claim 3, Dutta discloses claim 1, Dutta further discloses the insulator material (oxide) is between the further semiconductor material (FSM) of the further transistor (415) and the Ill-N semiconductor material (125).

Regarding claim 4, Dutta discloses claim 1, Dutta further discloses a polarization material (Fig. 4, 130), where at least a portion of the polarization material forms a heterojunction (as shown) with at least a portion of the Ill-N semiconductor material of the channel region (125) of the Ill-N transistor (110). 

Regarding claim 7, Dutta discloses claim 1, Dutta further discloses the Ill-N semiconductor material is an Ill-N semiconductor material having a band gap greater than a band gap of silicon (III-N semiconductor material is GaN - (¶[0018])).

Regarding claim 13, Dutta discloses claim 1, Dutta further discloses the further semiconductor material includes silicon (¶[0020] teaches silicon).

Claims 1, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta  et al. [US 2020/0135766 A1], “Dutta”  (*using Fig.1).

Regarding claim 1, Dutta discloses an integrated circuit (IC) structure (Fig. 1, 100), comprising: 
a support structure (105); 
an Ill-N transistor (110) over a first portion of the support structure, wherein a channel region (125) of the III- N transistor includes an Ill-N semiconductor material (¶[0018] teaches GaN); and 
a further transistor (145) over a second portion of the support structure (105), wherein a channel region (160) of the further transistor includes a further semiconductor material other than the Ill-N semiconductor material  (¶[0020] teaches silicon), and 
wherein a portion of the further semiconductor material (160) that is closest to the support structure (105) is in contact with an insulator material (140).

Regarding claim 11, Dutta (Fig. 1) disclose claim 1, Dutta further discloses a gate electrode (Fig. 1, 190) of the Ill-N transistor (110) is electrically coupled to, or shared with, a gate electrode  (N+ gate) of the further transistor (145) (the two transistors are electrically coupled though the source/drain regions – see Fig. 1). 

Regarding claim 12, Dutta (Fig. 1) disclose claim 1, Dutta further discloses the further transistor is coupled to the Ill-N transistor (the two transistors are electrically coupled though the source/drain regions – see Fig. 1). 

Regarding claim 14, Dutta (Fig. 1) disclose claim 1, Dutta further discloses at least a portion of the further semiconductor material (Fig. 1, 160) is between at least a portion of a gate dielectric material (region above 145) of a gate stack (as shown) of the further transistor (145) and the support structure (105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta  et al. [US 2020/0135766 A1], “Dutta” (Fig. 4).

Regarding claim 5, Dutta discloses claim 1, Dutta does not explicitly disclose a distance between the portion of the further semiconductor material that is closest to the support structure and the polarization material is between 8 and 500 nanometers.
However, discovering the optimum or working distance between the support structure and the polarization material involves only routine skill in the art. 
Therefore one of ordinary skill in the art before the effective filing date of the invention would have been motivated to have optimizes the distance between the portion of the further semiconductor material that is closest to the support structure and the polarization material based on the teachings of Dutta such that a distance between the portion of the further semiconductor material that is closest to the support structure and the polarization material is between 8 and 500 nanometers since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta  et al. [US 2020/0135766 A1], “Dutta”  (Fig . 4) as applied to claim 1 above, and further in view of Bayram et al. [US 2015/0318283 A1], “Bayram”.

Regarding claim 6, Dutta discloses claim 1, Dutta discloses the Ill-N semiconductor material region is made with GaN material. Dutta does not explicitly disclose the Ill-N semiconductor material includes nitrogen and one or more of gallium and aluminum.
However, it is well-known in the semiconductor art to use a suitable alternative material as the channel region. Bayram disclose a structure that can be used to integrate Si-based devices, i.e., nFETs and pFETs, with Group III nitride-based devices. Specifically, Bayram discloses using the Group III nitride channel material 42P comprises AlGaN (¶[0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material AlGaN as taught in Bayram in the device of Dutta such that the Ill-N semiconductor material includes nitrogen and one or more of gallium and aluminum because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 10, Dutta discloses claim 1, Dutta further discloses the further transistor is a P-type metal-oxide-semiconductor (PMOS) transistor (¶[0018] and ¶[0025] discloses the device (415) is a CMOS device and can be a PMOS) . Dutta does not disclose the Ill-N transistor is an N-type metal-oxide- semiconductor (NMOS) transistor.
However, the selection of known dopant type (p-type vs n-type) from a finite number of possible material choices with a reasonable expectation of success is a matter of design choice.  Bayram disclose a structure that can be used to integrate Si-based devices, i.e., nFETs and pFETs, with Group III nitride-based devices.  Specifically, Bayram discloses the Group III nitride can be doped with n-type dopants (¶[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to use n-type dopants as taught in Bayram in the device of Dutta such that in the Ill-N transistor is an N-type metal-oxide- semiconductor (NMOS) transistor because there is a finite number of possible dopant type such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397). Further, the selection of a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta  et al. [US 2020/0135766 A1], “Dutta”  (Fig . 1) as applied to claim 1 above, and further in view of Bayram et al. [US 2015/0318283 A1], “Bayram”.

Regarding claim 8, Dutta (Fig. 1) discloses claim 1, Dutta further discloses a field plate structure (Fig. 1, 190) provided above a gate stack of the Ill-N transistor (as shown in Fig. 1), the field plate structure (190)  in contact with an oxide (175) of the further semiconductor material (160). Dutta does not disclose the field plate structure is slanted. 
However, Bayram discloses a metal contact structures (Fig. 17, 80) with a slanted opening filled with metal. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to change the shape of the field plate structure as taught in Bayram in view of Dutta (Fig. 1) such that the field plate structure is slanted because change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 9, Dutta as modified discloses claim 8, Dutta as modified does not explicitly discloses the slanted field plate structure includes a portion of an electrically conductive material that is at an angle of about 54 degrees with respect to the support structure.
However, it is well-known that the shape and angle of the contact can facilitate better connection structures between two contact points. Bayram discloses a metal contact structures (Fig. 17, 80) with a slanted opening filled with metal. 
Absent a showing of criticality with respect to angle of the slanted field plate (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the tangle to about 54 degrees through routine experimentation in order to achieve the slanted field plate structure includes a portion of an electrically conductive material that is at an angle of about 54 degrees with respect to the support structure because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta  et al. [US 2020/0135766 A1], “Dutta”  (Fig . 4) and in view of Yamazaki et al. [US 2017/0236839 A1], “Yamazaki”.   

Regarding claim 15, Dutta discloses an integrated circuit (IC) package (400), comprising: 
an IC die (400); and 
wherein the IC die includes: 
a first transistor (Fig. 4, 110), provided over a first portion of the support structure (105), where a channel region (125) of the first transistor includes an Ill-N semiconductor material (¶[0018]), and 
a second transistor (¶[0025] and 415), provided over a second portion of the support structure (as shown), the second portion being different from the first portion (as shown in Fig. 4), where a channel region (160) of the second transistor includes a further semiconductor material different from the Ill-N semiconductor material (¶[0020] teaches silicon), wherein at least a portion of the first transistor is at least partially surrounded by a first insulator material (175), at least a portion of the second transistor is at least partially surrounded by a second insulator material (oxide), and the IC structure includes a bonding interface between the first insulator material and the second insulator material (as show in the annotated Fig. 4 above).
Dutta discloses various integrated circuit is included in the packages (¶[0019]) but does not disclose a further IC component is coupled to the IC die.
However, it is well known in the semiconductor art for various IC chips to be connected. In this instance, Yamazaki discloses a semiconductor device with various components such as semiconductor device, a light-emitting device, a display device, an electronic device, a lighting device (¶[0001]).  Yamazaki discloses an electronic device that includes, as a component, a power device mounted in a power circuit, an LSI such as a memory or a CPU, and a semiconductor integrated circuit including a thyristor, a converter, an image sensor, and the like. Specifically, a CPU core (Fig. 58, 401) which can include the HEMT devices (¶[0137]), a power management unit (421), and a peripheral circuit (422) coupled to each other. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to include a power management unit as taught in Yamazaki in the device of Dutta such that a further IC component is coupled to the IC die because such a modification would provide a way for the IC die to obtain power (¶[0634] of Yamazaki). 

Regarding claim 16,  Dutta as modified discloses claim 15 and Dutta as modified further discloses the further IC component includes one of a package substrate, an interposer, or a further IC die (Fig. 58, 421 of Yamazaki discloses a power management unit package).

Regarding claim 17, Dutta as modified discloses claim 15 and Dutta as modified further discloses the IC package is included in one or more of a switch, a power amplifier, a filter, a filter bank, or a logic circuit of an RF communications device (¶[0019]] of Dutta teaches the IC package is capable of RF communications).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/             Primary Examiner, Art Unit 2891